[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT            FILED
                     ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 06-12884                  OCTOBER 2, 2006
                        Non-Argument Calendar            THOMAS K. KAHN
                                                             CLERK
                      ________________________

                D. C. Docket No. 06-00056-CV-1-MMP

VARIABLE ANNUITY LIFE INSURANCE COMPANY,
a corporation authorized to do business
in the state of Florida,
a.k.a. VALIC,


                                   Plaintiff-Counter-Defendant-Appellee,

                                 versus

DAVID ADEL,
DANIEL ADEL,


                                   Defendants-Counter-Claimants-Appellants.


                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     _________________________

                           (October 2, 2006)
Before TJOFLAT, BLACK and PRYOR, Circuit Judges.

PER CURIAM:

      David and Daniel Adel appeal the grant of preliminary injunction in this

action against them for misappropriation of trade secrets and enforcement of a

covenant not to compete. Variable Annuity Life Insurance Company, the Adels’

former employer, filed a complaint against the Adels with jurisdiction based on

diversity of citizenship. 28 U.S.C. § 1332. Because we are unable to determine

whether the parties to this case are in fact of diverse citizenship, we remand the

appeal to the district court to determine if jurisdiction exists.

      Although no party to this appeal has raised the question of jurisdiction, “we

are required, even sua sponte, to initiate an inquiry into our subject-matter

jurisdiction whenever we become concerned that it may not exist.” Gilchrist v.

State Farm Mut. Auto. Ins. Co., 390 F.3d 1327, 1330 (11th Cir. 2004). In a suit

based on diversity of citizenship, the plaintiff is required to allege each party’s

citizenship, and the allegations must show that the parties are diverse. Am.

Motorists Ins. Co. v. Am. Employers’ Ins. Co., 600 F.2d 15, 16 (5th Cir. 1979). In

its complaint, VALIC alleged that it is a corporation “organized pursuant to the

laws of Texas and qualified to do business in the State of Florida” and that the

Adels are residents of Florida. VALIC did not allege a principal place of business.



                                            2
Because for purposes of diversity jurisdiction, “a corporation shall be deemed to be

a citizen of any State by which it has been incorporated and of the State where it

has its principal place of business,” 28 U.S.C. § 1332(c)(1), we cannot determine

whether the parties are diverse. We remand this case to the district court, therefore,

to determine if jurisdiction exists. On remand, the district court “can do this by

giving the plaintiffs an opportunity to amend their defective pleadings. See 28

U.S.C. § 1653. Of course, if the amendments show that there is no diversity of

citizenship, the district court must dismiss the action.” Am. Motorists Ins., 600

F.2d at 16.

      REMANDED.




                                           3